 



Exhibit 10.41
FIRST AMENDMENT
TO THE
IRWIN COMMERCIAL FINANCE
AMENDED AND RESTATED PERFORMANCE UNIT PLAN
     WHEREAS, Irwin Commercial Finance (the “Company”) maintains the Irwin
Commercial Finance Amended and Restated Performance Unit Plan (the “Plan”);
     WHEREAS, the Company has determined that it is in its best interests to
immediately terminate the participation of participants in the Plan who
terminate employment with the Company due to death, Disability (as defined in
the Plan), retirement, employment transfer to an affiliate or a
Company-initiated separation from service unrelated to job performance; and
     WHEREAS, the Company may amend the Plan from time to time under
Section 7(a).
     NOW THEREFORE, the Plan is hereby amended effective as of the date set
forth below with respect to Plan Cycles beginning on or after January 1, 2006:

1.   Section 6(f) is hereby deleted in its entirety and replaced with the
following:

  f)   Vesting. A Participant’s Performance Units will cliff vest based on
continued employment over the applicable Plan Cycle and the Company’s average
ROE performance as follows:

  (i)   Zero percent of the Performance Units will be vested if average ROE over
the applicable Plan Cycle is less than the average of threshold ROEs stated in
the Company’s annual Short Term Incentive Plan for each of the years of such
Plan Cycle.     (ii)   One hundred percent of the Performance Units will vest at
the end of the applicable Plan Cycle if average ROE performance at least equals
the average of the target ROEs in the Company’s annual Short-Term Incentive Plan
for each of the years of such Plan Cycle.     (iii)   If average ROE is between
the average of the threshold ROEs stated in the Company’s annual Short-Term
Incentive Plan for each of the years of the applicable Plan Cycle and the
average of the target ROEs in the Company’s annual Short-Term Incentive Plan for
each of the years of the Plan Cycle, the Participant’s vested percentage of each
Performance Unit shall equal 1) divided by 2), where:

  1)   equals the average ROE during the applicable Plan Cycle minus the average
of the threshold ROEs, and

 



--------------------------------------------------------------------------------



 



  2)   equals the difference between the average of the threshold ROEs and the
average of the target ROEs.

Except as provided under Section 6(g) below, a participant shall not be entitled
to receive a cash payment equal to the value of his or her vested Performance
Units under Section 6(i) below unless such Participant remains employed with the
Company through the last day of the applicable Plan Cycle.

2.   Section 6(g) is hereby deleted in its entirety and replaced with the
following:

  g)   Rights Upon Separation from Service.

  (i)   In the event of “separation from service,” as such term is set forth in
Section 409A(a)(2)(a)(i) of the Code, for reasons other than death, Disability,
retirement, or Company-initiated separation from service unrelated to job
performance, the participant forfeits all Performance Units in effect
immediately on separation.     (ii)   In the event of separation from service by
reason of death, Disability, retirement or Company-initiated separation from
service unrelated to job performance, the participant shall vest, if at all, in
a percentage of each Performance Unit based solely on the participant’s period
of employment and ROE performance during the applicable Plan Cycle. The vesting
percentage for each Performance Unit for a participant in such event shall equal
1) multiplied by 2), where:

  1)   equals the participant’s number of completed months of employment during
the Plan Cycle applicable to the Performance Unit divided by thirty-six, and    
2)   equals the percentage determined in a manner consistent with the rules set
forth under paragraphs i), ii) and iii) of Section 6(f) based solely on actual
ROE performance while the participant was employed by the Company during the
applicable Plan Cycle, determined in good faith by the Committee or, in the case
of a Covered Officer, the IFC Committee.

Such participant shall be entitled to receive a cash payment equal to the value
of the vested percentage of his or her Performance Units under Section 6(i)
below. All remaining unvested Performance Units are immediately forfeited on
separation from service.

3.   Section 6(h) is hereby deleted in its entirety and replaced with the
following:

  h)   Transfers to a Non-eligible Position. A Participant’s transfer to a
non-eligible position under the Plan during a Plan Cycle shall be treated as a
Company-initiated separation from service under Section 6(g) above for purposes
of determining such Participant’s vested percentage of Performance Units.

 



--------------------------------------------------------------------------------



 



4.   Section 6(i) is hereby deleted in its entirety and replaced with the
following:

  i)   Payment of Awards. The value of a participant’s vested Performance Units
with respect to a Plan Cycle will be paid out in a cash lump sum payment based
on the most recent valuation on or immediately prior to the Triggering Event (as
defined below) as soon as administratively practicable after such valuation is
approved by the Board, but no later than March 14th of the first calendar year
immediately following the Triggering Event; provided, however, that any such
payment on account of a participant’s transfer to an non-eligible position under
Section 6(h) shall be paid as soon as administratively practicable after the
earlier of such participant’s separation from service or the expiration of the
applicable Plan Cycle, but no later than December 31st of the calendar year in
which such separation or expiration, as applicable, occurs. Payment may be
delayed by the Company (and not the participant) after the applicable payment
due date described above only as permitted under Section 409A of the Code and
regulations, rulings, notices and other guidance issued thereunder. The value of
the award is determined by the most recent valuation under Section 6(d) as
approved by the Board. The award is subject to all required tax deductions.
Awards payable to Covered Officers are subject to Section 6(j) and 6(l) below.
For purposes of this Section 6(i), the “Triggering Event” shall mean (i) in the
case of a payment under Section 6(f), the last day of the applicable Plan Cycle,
and (ii) in the case of a payment under Section 6(g), the participant’s
separation from service, and (iii) in the case of a payment under Section 6(h),
the participant’s transfer to an a non-eligible position.

IN WITNESS WHEREOF, Irwin Commercial Finance has caused this First Amendment to
be executed on its behalf by its duly authorized officer this 31st day of
October, 2006.

            IRWIN COMMERCIAL FINANCE
      By:   Joseph R. Laleggia         Its: President and CEO           

            Attest:
    Steven R. Schultz    

Date: October 31, 2006

 